DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 101-102, 104, 106, 108-109, 111 & 113 are amended. Claims 110 and 112 are cancelled. Claims 114 is newly added. Claims 94-109, 111 & 113-114 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 106-108 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 106 recites the limitation "stirring the particle" in line 2.  However, it is unclear whether the particle refers to the passivated first particle or the graphite composite particle of claim 101 which refers the claim indefinite. For purposes of examination, “the particle” is interpreted as corresponding to “the composite graphite particle” as this appears to be applicant’s intent. 
Claims 107 & 108 further recite the limitation “the coated passivated first particle” but does not provide adequate antecedent basis for “the coated passivated first particle” which renders the claims indefinite. For purposes of examination, “the coated passivated first particle” is read as “the coated composite graphite particle” as this appears to be applicant’s intent.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 94-101, 109, 111 & 113 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newbound (US 2015/0243973 A1).
Regarding claims 94-95, Newbound teaches a composite particle comprising: a first particle including a core material such as silicon or tin which is incorporated in a porous covalent framework to be used as an anode for lithium-ion batteries ([0074]-[0076] & [0196]-[0200]). Newbound further teaches the first particle having a non-dielectric layer covering at least a portion of a surface of the first particle, wherein the dielectric layer can be derived from a compound such as toluene or benzene (Fig. 1; [0072] & [0082]-[0086]). Newbound also teaches 
Regarding claim 96-97, Newbound teaches an outer surface of the first particle having an SiOx (x ≤ 2) content of less than or equal to 1%, as characterized by X-ray photoelectron spectroscopy (XPS) ([0070]) and wherein the outer surface of the first particle is modified with one or more surface-modifying agents such as C60 or C70 fullerenes (Fig. 9; [0085], [0195]).
Regarding claims 98-100, Newbound teaches the core material of the first particle being an alloy including lithium and wherein the surface of the first particle has a continuous coating that includes one or more surface-modifying agents, the one or more surface-modifying agents which can be a polymer additive such as polyaniline or polyacrylonitrile (Figs. 1 & 9; [0085], [0113], [0195] & [0248]).
Regarding claims 109, 111 & 113, Newbound teaches a coated particle comprising: a core material comprising silicon ([0074]-[0076] & [0196]-[0200]); a non-dielectric layer covering at least a portion of the surface of the core material, wherein the non-dielectric layer can be derived from a compound such as diglyme or triglyme (First structure in fig. 1; [0072], [0145]-[0146] & [0151]-[0152]); a second coating covering an entirety of the core material and the non-dielectric layer, wherein the second coating can be styrene, an alkene (C2-C18), an alkyne (C2-C18), polyvinylidene fluoride (PVDF) or polyacrylonitrile (PAN) (Fourth structure in fig. 1; [0072], [0082]-[0083] & [0085]-[0086]). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 101-104 & 114 are rejected under 35 U.S.C. 103 as being unpatentable over Newbound (US 2015/0243973 A1) in view of Sakshaug (US 2017/0170477 A1).
Regarding claims 101-104 & 114, Newbound teaches a method of making a graphite composite particle comprising: providing a first particle having a core material such as silicon ([0074]-[0076] & [0196]-[0200]); passivating the first particle by coating it with a non-dielectric layer covering the surface of the first particle, wherein the non-dielectric layer can be derived from benzene (First structure in fig. 1; [0072]) and combining the passivated first particle and a graphite particle to provide a graphite composite particle ([0202]). However, Newbound is silent as to coating an outer surface of the graphite composite particle to form a coated graphite composite particle.											Sakshaug teaches a graphite composite particle comprising silicon which is incorporated into a porous graphite to form a graphite composite particle, wherein the graphite composite particle is coated with a carbon-based compound such as acetylene or propylene by chemical .

Claim 105 is rejected under 35 U.S.C. 103 as being unpatentable over Newbound (US 2015/0243973 A1) and Sakshaug (US 2017/0170477 A1), as applied to claims 101-104 & 114 above, and further in view of Trogel (US 2018/0342732 A1).
Regarding claim 105, Newbound as modified by Sakshaug teaches the method of claim 104 but is silent as to the polyacrylonitrile (PAN) in the solvated polymer being dissolved in N,N-dimethylformamide (DMF).										However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use DMF as a solvent for PAN in view of its suitability for the same intended purpose (i.e dissolving PAN to form a coating on a graphite/silicon composite) as taught by Troegel (Abstract; [0011], [0036] & [0131]). “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07.

Claim 106 is rejected under 35 U.S.C. 103 as being unpatentable over Newbound (US 2015/0243973 A1) and Sakshaug (US 2017/0170477 A1), as applied to claims 101-104 & 114 above, and further in view of Brown (US 2015/0140423 A1).
Regarding claim 106, Newbound as modified by Sakshaug teaches the method of claim 101 but is silent as to the coating being applied by stirring the graphite composite particle in a solvent with a reagent or combination of reagents that forms a polymer, followed by evaporation of the solvent.												Brown teaches a method of making a coated graphite composite particle, the method comprising coating a graphite composite particle comprising graphite and silicon with an ionically conductive polymer layer or a copolymer layer formed by using vinylidene fluoride and a carboxylic acid functionalized co-monomers (i.e reagents that form a polymer) ([0070] & 0077]).														It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to form the polymer of the coating with a combination of reagents to improve the adhesion of the coating to the graphite composite particle as taught by Brown ([0018]).

Claims 107-108 are rejected under 35 U.S.C. 103 as being unpatentable over Newbound (US 2015/0243973 A1), Sakshaug (US 2017/0170477 A1) and Brown (US 2015/0140423 A1), as applied to claims 101-103 & 114, and further in view of Paireau (US 2014/0332717 A1)
Regarding claims 107-108, Newbound as modified by Sakshaug and Brown teaches the method of claim 106 but is silent as to the coated graphite particle being subjected to a heat treatment process to cure the coating (claim 107) and being subjected to a process to induce cross-link coupling of the coating constituents or reduce the coating to a carbonized coating (claim 108).											However, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the present invention, to subject the coated graphite composite particle of modified Newbound to a heat treatment process to cure the coating in order to prevent creep of the polymer during the subsequent pyrolysis step of Sakshaug which forms a carbonized coating ([0203]) thereby preventing a loss and deterioration of the coating as taught by Paireau ([0036]-[0039]). 

Response to Arguments
Applicant's arguments filed 08/30/2021 have been fully considered but they are not persuasive. In response to applicant’s arguments that Newbound does not fairly teach or suggest (1) the first particle being embedded on a surface of the graphite or in a pore of the graphite particle and (2) a core material, a non-dielectric layer covering at least a portion of the surface of the core material and a second coating covering an entirety of the core material particle and the non-dielectric layer, the examiner respectfully disagrees.							With regards to (1), Newbound broadly teaches a first particle including a core material such as silicon or tin which is incorporated in a porous covalent framework to be used as an anode for lithium-ion batteries ([0074]-[0076] & [0196]-[0200]) as noted in the above rejection of claim 94,. Newbound further teaches that the first particle can alternatively be incorporated in  While Newbound does not explicitly teach the first particle being on a surface of the graphite, one of ordinary skill in the art recognizes that the incorporation of the first particle in the graphite at least includes a structure in which the first particle and the graphite are in contact with each other since Newbound discloses that the framework supports the first particle while the use of a conductive framework such as layered graphite may allow an additional conductive aid, conventionally added to battery electrodes, can be omitted in light of graphite already being conductive ([0199]-[0200]). 													As to (2), applicant specifically argues that Particle 4 in fig. 1 of Newbound represents a Group IVA particle that is fully surface-modified which is different from the claimed structure recited in instant claim 109 in which a particle with a core material and non-dielectric layer and a second coating covering the core material and the non-dielectric layer in its entirety. However, contrary to applicant’s assertions, it is noted that fig. 1 describes a structure comprising a core material and a non-dielectric layer (i.e black outline around the square as illustrated in fig. 1) which is further surface-modified by a second coating covering the core material and the non-dielectric layer ([0072]). It should be noted that Particle 4 corresponds to Particle 1 of fig. 1 in which a core material passivated with a non-dielectric layer (i.e Particle 1) is further surface modified with a second coating covering the core material and the non-dielectric layer in its .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727